Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 8 are objected to because of the following informalities: 
Claims 6 and 8 recite the limitation "one or more of walls". For clarity, the limitation should be --one or more walls--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "wherein the cover, when seated atop the outer  housing unit, forms an air-tight seal with the side walls of the outer housing unit”. This limitation seems to counter the limitations of claims 5 and 6 which disclose, respectively, at least one of the at least five walls of the outer housing unit includes one or more openings to permit air flow therethrough, and the removable cover including one or more openings to permit airflow therethrough. It is unclear how the outer housing unit and the removable cover have one or more openings to permit air flow AND the cover, when seated atop the outer  housing unit, forms an air-tight seal with the side walls of the outer housing unit.
 Claim 13 recites the limitation "wherein the cover is hermetically sealed atop the outer housing unit". This limitation seems to counter the limitations of claims 5 and 6 which disclose, respectively, at least one of the at least five walls of the outer housing unit includes one or more openings to permit air flow therethrough, and the removable cover including one or more openings to permit airflow therethrough. It is unclear how the outer housing unit and the removable cover have one or more openings to permit air flow AND the cover is hermetically sealed atop the outer housing unit.
Claim 18 previously contained the limitation "and wherein a filter is connected to a cover that  is sized and dimensioned to cover all or only a portion of the plurality of openings" in the claims on 7/7/2021. However, in the current claims, as filed 5/24/2022, there is no record that this language was removed from the claim. 
Further, claim 19 recites the limitation "the filter". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chrisler (U.S. Patent No. 4,907,536).
For claim 1, Chrisler shows a static, multilayered housing system (Figs. 8-9) for preventing the ingress of microorganisms therein (Col. 2, lines 30-37), the housing system comprising: a static outer housing unit (Fig. 8: 31); and
at least one static inner housing unit (1, 3, 5) nested completely inside of the outer housing unit (as shown in Fig. 9);
wherein airflow through the housing system is driven passively by the chimney effect (as discussed in Col. 12, lines 1-10).
For claim 2, Chrisler shows the housing system of claim 1 being portable (Col. 1, lines 8-11).
For claim 3, Chrisler shows the housing system of claim 1, wherein each of the inner and outer housing units (Figs. 8-9: 1, 31) is free of mechanical ventilation, HEPA filtration, and pressurization (positive ventilation).
For claim 4, Chrisler shows the housing system of claim 1, wherein air flow through the inner housing unit occurs in an inward-to-outward direction as air currents move by natural ventilation and external aeration (as discussed in Col. 9, line 63- Col 10, line 2).
For claim 12, Chrisler shows the housing system of claim 1, wherein each of the inner and outer housing units is an animal cage (as shown in Figs. 8-9 and Col. 11, lines 59-64).
For claim 14, Chrisler shows the housing system of claim 1, wherein the inner housing unit (1) is sized and dimensioned to receive an organism (Col. 10, lines 5-27).
For claim 15, Chrisler shows the housing system of claim 12, being free of a food source and a water source (Col. 10, lines 22-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chrisler in view of Stein (U.S. Patent No. 6,543,387).
For claim 5, Chrisler shows wherein the outer housing unit (Figs. 8-9: 31) includes at least five walls (Figs. 8-9: a bottom wall and four upstanding side walls of 33) that define the outer housing unit, at least one of which includes one or more openings to permit air flow therethrough (Col. 12, lines 1-6); and the inner housing unit (Fig. 1-5: 1, 3, 5) includes at least five walls (Figs. 2-3: a bottom wall and four upstanding side walls of 3) that define the inner housing unit. Chrisler fails to specifically show wherein the inner housing unit includes one or more openings to permit air flow therethrough. 
However, Stein teaches a static, multilayered housing system (as discussed in the abstract) for preventing the ingress of microorganisms therein, the housing system comprising: an outer housing unit (Fig. 1: 10); and an inner housing unit (86) nested completely inside of the outer housing unit (as shown in Fig. 1); the inner housing unit includes at least five walls that define the inner housing unit (Fig. 1: 86), at least one of which includes at least five walls (Fig. 1: two bin sidewalls 98, two bin end walls at 90 and a bin bottom wall (unnumbered)) that define the inner housing unit, at least one of which includes one or more openings (Fig. 1: 94) to permit air flow therethrough (as discussed in Col. 4, lines 36-38). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing system of Chrisler to include the one or more openings in the inner housing unit as taught by Stein for the advantage of circulating air through both of the inner housing unit and the outer housing unit.
For claim 6, Chrisler as modified by Stein discloses the housing system of claim 5, further comprising a removable cover (Chrisler Fig. 9: 35) that is seated atop one or more side walls of the outer housing unit (Chrisler 33), the removable cover including one or more openings (Chrisler 37) to permit airflow therethrough (Chrisler Col. 12, lines 1-6).
For claims 7 and 13, Chrisler fails to specifically disclose wherein the cover, when seated atop the outer housing unit, forms an air-tight seal with the side walls of the outer housing unit; and wherein the cover is hermetically sealed atop the outer housing unit. However, Stein teaches a static, multilayered housing system (as discussed in the abstract) for preventing the ingress of microorganisms therein, the housing system comprising: a static outer housing unit (Fig. 1: 10); and at least one static inner unit (86) nested completely inside of the outer housing unit (as shown in Fig. 1); wherein the cover, when seated atop the outer housing unit, forms an air-tight seal (as discussed in the abstract: “airtight fit”) with the side walls of the outer housing unit; and wherein the cover is hermetically sealed atop the outer housing unit (as discussed in the abstract: “airtight fit”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing system of Chrisler to include the air-tight seal as taught by Stein for the advantages of retaining the cover on the outer housing unit and preventing unintentional removal during transport.
For claim 8, Chrisler as modified by Stein discloses the housing system of claim 5, further comprising a removable cover (Chrisler Figs. 1-7A: 5) that is seated atop one or more side walls of the inner housing unit (Chrisler as shown in Figs. 3 and 6: 1, 3), the removable cover including one or more openings (Chrisler Col. 11, lines 52-58: wire mesh screen 30) to permit airflow therethrough.
For claim 9, Chrisler as modified by Stein shows the housing system of claim 8, wherein a filter (Chrisler Col. 5, lines 30-59) is connected to the cover and is sized and dimensioned to cover all or only a portion of the one or more openings (Chrisler Col. 11, lines 52-54: wire mesh is embedded in the filter fibrous material).
For claim 10, Chrisler as modified by Stein shows the housing system of claim 9, wherein the filter is a non-HEPA filter (Chrisler Col. 5, line 60-Col. 8, line 2).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chrisler in view of Rivard (U.S. Patent No. 6,257,171, as cited by Applicant in IDS on 1/7/2021).
For claim 11, Chrisler fails to specifically show the housing system of claim 1, being located within a room of a hospital, a dwelling, or an office building. However, in the same field of endeavor of animal storing and transporting systems, Rivard teaches a static housing system comprising being located within a room of a hospital, a dwelling, or an office building (Col. 11, lines 8-11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chrisler to include being located in an office building such as a laboratory as taught by Rivard for the advantage of using the system to carefully handle and isolate live laboratory animals.

Claims 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (U.S. Patent No. 4,788,939) in view of Chrisler (U.S. Patent No. 4,907,536).
For claim 16, Peters shows a multilayer isolation housing system for laboratory animal care (Col. 1, lines 6-11 and Col. 3, lines 57-60), the system comprising:
a sterilized rack assembly (16);
a plurality of static housing systems (78: animal cages), the plurality of housing systems being connected to the rack assembly (as shown in Figs. 1-2); and
a sterilized curtain (80) connected to the rack assembly and being sized and dimensioned to drape over at least a portion of each of the housing systems (as shown in Figs. 1-2).
Peters fails to specifically show a plurality of static housing systems as recited in claim 1. However, Chrisler shows a static, multilayered housing system (Figs. 8-9) for preventing the ingress of microorganisms therein (Col. 2, lines 30-37), the housing system comprising: a static outer housing unit (Fig. 8: 31); and
at least one static inner housing unit (1, 3, 5) nested completely inside of the outer housing unit (as shown in Fig. 9);
wherein airflow through the housing system is driven passively by the chimney effect (as discussed in Col. 12, lines 1-10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing system of Peters to include the static housing system as taught by Chrisler for the advantage of confining animals while providing adequate ventilation for the animal. 
For claim 17, Peters as modified by Chrisler shows the isolation housing system of claim 16, wherein the plurality of housing systems (Chrisler as shown in Figs. 8-9) is free of mechanical ventilation, HEPA filtration, and pressurization (positive ventilation).
For claim 20, Peters as modified by Chrisler shows the isolation housing system of claim 16, wherein each of the housing systems (Chrisler as shown in Figs. 8-9) is free of a food source and a water source.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Chrisler, as applied to claims 16, 17 and 20 above, and further in view of Stein (U.S. Patent No. 6,543,387).
For claim 18, Peters as modified by Chrisler shows the isolation housing system of claim 16, wherein: wherein the outer housing unit (Chrisler Figs. 8-9: 31) includes at least five walls (Chrisler Figs. 8-9: a bottom wall and four upstanding side walls of 33) that define the outer housing unit, at least one of which includes one or more openings to permit air flow therethrough (Chrisler Col. 12, lines 1-6); and the inner housing unit (Chrisler Fig. 1-5: 1, 3, 5) includes at least five walls (Chrisler Figs. 2-3: a bottom wall and four upstanding side walls of 3) that define the inner housing unit. Peters as modified by Chrisler fails to specifically show wherein the inner housing unit includes one or more openings to permit air flow therethrough. 
However, Stein teaches a static, multilayered housing system (as discussed in the abstract) for preventing the ingress of microorganisms therein, the housing system comprising: an outer housing unit (Fig. 1: 10); and an inner housing unit (86) nested completely inside of the outer housing unit (as shown in Fig. 1); the inner housing unit includes at least five walls that define the inner housing unit (Fig. 1: 86), at least one of which includes at least five walls (Fig. 1: two bin sidewalls 98, two bin end walls at 90 and a bin bottom wall (unnumbered)) that define the inner housing unit, at least one of which includes one or more openings (Fig. 1: 94) to permit air flow therethrough (as discussed in Col. 4, lines 36-38). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing system of Peters and Chrisler to include the one or more openings in the inner housing unit as taught by Stein for the advantage of circulating air through both of the inner housing unit and the outer housing unit.
For claim 19, Peters as modified by Chrisler and Stein shows the isolation housing system of claim 18, wherein the filter (Peters 40) is a non-HEPA filter (Peters Col. 2, lines 1-8).

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
Applicant argues with regard to claim 1, “In the present case, it is the Examiner's position that the isolation housing of Chrisler would inherently produce the chimney effect, as recited in claim 1, because "[t]he hot air will rise and move through the openings at the top of the lid 35". The Examiner is mistaken, however, because it is not necessarily and inevitably the case that hot air will rise and move through openings at the top of lid 35. 
Chrisler teaches that the isolation chamber is constructed of a self-supporting, cellulosic fiber mat material that is permeable to gases, such as air, oxygen, and carbon dioxide (Col. 4, Lns. 41-46). Chrisler primarily and repeatedly discusses the advantages associated with the permeability of the fibrous mat to gases, while also emphasizing the ability of the fibrous mat to bear significant additional mechanical load (Col. 4, Lns. 46-51). The section of Chrisler cited by the Examiner as apparently teaching the recited chimney effect simply adds that the outer container can further include holes 37 in the body and the lid, which allow inflow and outflow of gases so that animals contained within the system can breathe when the outer container is closed by attachment of the lid. 
Simply because the outer container can include holes does not necessarily and inevitably mean that inflow and outflow of gases through the isolation chamber would create the recited chimney effect.”
The Examiner respectfully disagrees with the Applicant and maintains that the reference to Chrisler teaches the chimney effect. It is first noted that the Examiner did not mention that the chimney effect is inherent in the structure of Chrisler. The chimney effect is naturally induced vertical movement of air in and out of openings of a structure. In the case of the structure of Chrisler, there are openings in the lid of the outer housing unit the inner housing unit is nested completely inside of the outer housing unit. The body heat of the animal contained within the housing system will rise the air temperature within the housing system. Thus, it is known the chimney effect occurs when temperatures outside of a structure are substantially lower than the inside temperature. The housing system of Chrisler clearly shows the inner housing unit in the lower portion of the housing system where the animal is contained. As hot air rises, the air within the housing system moves upward to exit through the openings in the outer housing unit removable cover. 
It should be further noted that Applicant’s claims are apparatus claims, not method claims. The arguments are not directed to structural limitations, but to the way airflows through the apparatus. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). 

	


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pow (WO 2008/147224 A1) shows a housing system comprising a canopy with airflow passively moving under and through the canopy.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643                                                                                                                                                                                             
/PETER M POON/           Supervisory Patent Examiner, Art Unit 3643